EXHIBIT 10.32

 

FIRST DATA CORPORATION
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

As amended and restated effective May 1, 2011

 

1.              Background and Purpose

 

This severance/change in control policy (the “Policy”) was established effective
July 26, 2005 by First Data Corporation, a Delaware corporation (“FDC”), to
enable FDC to offer a form of income protection to its Eligible Executives in
the event their employment with the Company is involuntarily terminated other
than for Cause. The Policy was also intended to secure for the benefit of the
Company the services of the Eligible Executives in the event of a Change in
Control without concern for whether such executives might be hindered in
discharging their duties by the personal uncertainties and risks associated with
a Change in Control, by affording such executives the opportunity to protect the
share value they have helped create as of the date of any Change in Control and
offering income protection to such executives in the event their employment
terminates involuntarily or for Good Reason in connection with a Change in
Control.

 

On September 24, 2007 (the “Closing Date”), a Change in Control occurred by
reason of the consummation of the Agreement and Plan of Merger by and among New
Omaha Holdings L.P., a Delaware limited partnership (“Parent”), Omaha
Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of
Parent, and First Data Corporation, a Delaware corporation, dated April 1, 2007
(the “Merger”).  Effective September 24, 2007, this Policy has been amended and
restated to reflect the Merger, provided that as to any Eligible Executive who
is not party to a Stock Option Agreement with respect to any option granted
under the Option Plan, this Policy shall be applied without regard to the
September 24, 2007 amendment and restatement.

 

This Policy shall constitute a “welfare plan” within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and shall be construed in a manner consistent with such intent. To the
extent the Company determines, in its sole discretion, that the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) may
apply to this Policy, the Company shall adopt amendments to the Policy or adopt
other procedures or take any other actions that it determines are necessary or
appropriate to either exempt this Policy from Code Section 409A or to comply
with the requirements of Code Section 409A, including without limitation
amendments, procedures and actions with retroactive effect. Notwithstanding the
foregoing, any actions taken by the Company in this regard shall preserve to the
maximum extent possible the benefits for Eligible Executives contemplated in
this Policy.

 

2.              Effective Date

 

The effective date of this Policy as amended and restated is May 1, 2011 (the
“Effective Date”).

 

3.              Definitions

 

(i)            “Base Salary” means the Eligible Executive’s current annualized
rate of base cash compensation paid on each regularly scheduled payday for the
executive’s regular work schedule as of his or her Termination Date and is
calculated to include any before-tax contributions that are deducted for Company
benefit plan purposes. Base Salary does not include taxable or nontaxable fringe
benefits or awards, vacation, performance awards, bonus, commission or other
incentive pay, or any payments which are not made on each regular payday,
regardless of how such payments may be characterized.

 

(ii)           “Board” means the Board of Directors of FDC.

 

(iii)          “Cause” shall have the meaning ascribed to it in the 2007 Stock
Incentive Plan for Key Employees of First Data Corporation and its Affiliates
(the “Option Plan”) or any Stock Option Agreement awarding stock options
thereunder to which the Eligible Executive is a party.

 

(iv)          “Change in Control” shall have the meaning ascribed to it in the
Option Plan.

 

--------------------------------------------------------------------------------


 

(v)                                 “Company” means FDC or its subsidiaries or
any successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise, including, without limitation, any successor due to
a Change in Control) to the business or assets of FDC.

 

(vi)                              “Disability” shall have the meaning ascribed
to it under the Option Plan or any Stock Option Agreement awarding stock options
thereunder to which the Eligible Executive is a party.

 

(vii)                           “Eligible Executive” means an individual who is
a member of the Company’s executive committee unless such individual is
eligible, by virtue of an acquisition agreement or otherwise, to receive
severance, termination, or similar benefits under another policy, plan, program,
or agreement.

 

(viii)                        “Good Reason” shall have the meaning ascribed to
it under the Option Plan or any Stock Option Agreement awarding stock options
thereunder to which the Eligible Executive is a party.

 

(ix)                              “Severance Benefits” are the benefits payable
to an Eligible Executive pursuant to this Policy, other than the Change in
Control-related benefits referenced in Sections 8 hereof.

 

(x)                                 “Severance Period” means the period for
which Severance Benefits will be paid as reflected in Section 7 commencing on an
Eligible Executive’s Termination Date.

 

(xi)                              “Termination Date” is the date on which the
Eligible Executive’s employment with the Company terminates for a reason set
forth under Section 5.

 

(xii)                           “Years of Service” are the number of full years
of uninterrupted service as an Eligible Executive up to his or her Termination
Date.  Partial years of service are not taken into account for purposes of this
Policy. Years of Service also include time spent on Company-approved leave of
absences, provided that no more than one (1) cumulative Year of Service will be
credited for such leave of absences.

 

4.              Eligibility

 

All Eligible Executives are eligible for benefits under this Policy.

 

5.              Eligible Termination Reasons

 

An eligible termination reason is any involuntary separation of service with the
Company other than for Cause or Disability, or any voluntary separation of
service by the Eligible Executive for Good Reason.

 

6.              Non-Eligible Termination Reasons

 

A non-eligible termination reason is any reason for termination that is not an
eligible termination reason under Section 5.

 

7.              Severance Benefits

 

The provisions of this Section are subject, without limitation, to the
provisions of Section 9 hereof.

 

(i)

 

Severance Pay. If an Eligible Executive’s employment with the Company is
terminated after the Effective Date for any reason set forth in Section 5, the
Company shall pay the following amounts:

 

 

 

 

 

 

 

(a)   For any individual who became an Eligible Executive on or before May 1,
2011:

 

 

 

 

 

 

 

 

 

(1)   an amount equal to the product of (i) the sum of the executive’s Base
Salary and the target bonus payable to the executive pursuant to the Company’s
Senior Executive Incentive Plan (or the bonus plan then applicable to the
executive) for the year in which the Termination Date occurs, and (ii) two (2)
years (the “Severance Period”); plus

 

 

 

 

 

 

 

 

 

(2)   a prorated amount of the Eligible Executive’s target bonus under the
Company’s Senior Executive Incentive Plan (or the bonus plan then applicable to
the executive) for the year in which the Termination Date occurs. Such prorated
amount shall be equal to the product of (i) the Eligible Executive’s target
bonus for the year in which the Termination Date occurs and

 

--------------------------------------------------------------------------------


 

 

 

 

 

(ii) the ratio of the number of days elapsed during such year prior to the
Termination Date to 365.

 

 

 

 

 

 

 

(b)   For any individual who became an Eligible Executive after May 1, 2011 and
has less than two (2) Years of Service as an Eligible Executive on the
Termination Date:

 

 

 

 

 

 

 

 

 

(1)   The Executive’s Base Salary multiplied by (1) one year (the “Severance
Period”); plus

 

 

 

 

 

 

 

 

 

(2)   A pro-rata portion of the Eligible Executive’s target bonus payable to the
executive pursuant to the Company’s Senior Executive Incentive plan (or the
bonus plan then applicable to the executive) at the Company’s deemed attainment
rate as of the month of the Eligible Executive’s Termination Date and based on
the portion of the year the Eligible Executive was actively employed by the
Company. Any such bonus payment will be made within 30 days of the Eligible
Executive signing their Agreement & Release (but no later than March 15th of the
calendar year following the Termination Date).

 

 

 

 

 

 

 

(c)   For any individual who became an Eligible Executive after May 1, 2011 and
who has two (2) or more but less than five (5) Years of Service as an Eligible
Executive on the Termination Date:

 

 

 

 

 

 

 

 

 

(1)   an amount equal to the product of (i) the sum of the executive’s Base
Salary and the target bonus payable to the executive pursuant to the Company’s
Senior Executive Incentive Plan (or the bonus plan then applicable to the
executive) for the year in which the Termination Date occurs, and (ii) 1.5 years
(the “Severance Period”); plus

 

 

 

 

 

 

 

 

 

(2)   A pro-rata portion of the Eligible Executive’s target bonus payable to the
executive pursuant to the Company’s Senior Executive Incentive plan (or the
bonus plan then applicable to the executive) at the Company’s deemed attainment
rate as of the month of the Eligible Executive’s Termination Date and based on
the portion of the year the Eligible Executive was actively employed by the
Company. Any such bonus payment will be made within 30 days of the Eligible
Executive signing their Agreement & Release (but no later than March 15th of the
calendar year following the Termination Date).

 

 

 

 

 

 

 

(d)   For any individual who became an Eligible Executive after May 1, 2011 and
who has five (5) or more Years of Service as an Eligible Executive on the
Termination Date:

 

 

 

 

 

 

 

 

 

(1)   an amount equal to the product of (i) the sum of the executive’s Base
Salary and the target bonus payable to the executive pursuant to the Company’s
Senior Executive Incentive Plan (or the bonus plan then applicable to the
executive) for the year in which the Termination Date occurs, and (ii) 2 years
(the “Severance Period”); plus

 

 

 

 

 

 

 

 

 

(2)   A pro-rata portion of the Eligible Executive’s target bonus payable to the
executive pursuant to the Company’s Senior Executive Incentive plan (or the
bonus plan then applicable to the executive) at the Company’s deemed attainment
rate as of the month of the Eligible Executive’s Termination Date and based on
the portion of the year the Eligible Executive was actively employed by the
Company. Any such bonus payment will be made within 30 days of the Eligible
Executive signing their Agreement & Release (but no later than March 15th of the
calendar year following the Termination Date).

 

 

 

 

 

(ii)

 

Continued Benefits Coverage. If an Eligible Executive’s employment with the
Company is terminated after the Effective Date for any reason set forth in
Section 5, subject to the terms of any applicable plan documents and the
remaining provisions of this subsection, the Company shall provide the Eligible
Executive (and his or her dependents) for the duration of the Severance Period
with all welfare benefits coverage which the Eligible Executive (or his or her
dependents) was participating in or receiving as of the Termination Date. The
cost to the Eligible Executive of such coverage and the terms and conditions of
such coverage during the Severance Period shall be the same as those applicable
to similarly situated active employees during such period. Notwithstanding the
foregoing, after the expiration of the first year of the Severance Period, the
Eligible Executive (and his or her dependents) shall lose Company-sponsored
group health coverage unless a timely election is made for continued group
health coverage under the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended (“COBRA”). The Company shall pay to the Eligible Executive, as
an additional

 

--------------------------------------------------------------------------------


 

 

 

Severance Benefit, a lump sum approximately equal to the difference in cost
between COBRA premiums and active employee premiums for period of time
remaining, if any, in the Severance Period of COBRA coverage calculated by the
Company in its discretion as of the Termination Date, which payment shall
constitute taxable income to the Eligible Executive and which shall be paid no
later than the 30th day following the expiration of the first year of the
Severance Period. An Eligible Executive receiving Severance Benefits under this
Policy shall also be entitled to receive during the Severance Period any
financial planning benefits which the Eligible Executive was receiving as of the
Termination Date, but shall not be entitled to receive any other perquisites
after such date. Notwithstanding the foregoing, the executive’s continued
benefits coverage under this subsection shall cease as of the date the executive
becomes eligible to receive such benefits under a subsequent employer’s benefit
programs. Eligible Executives receiving Severance Benefits under this Policy are
not eligible to continue contributions to the Company’s qualified retirement
plans or nonqualified deferred compensation program.

 

 

 

 

 

(iii)

 

Incentive Awards. If an Eligible Executive’s employment with the Company is
terminated after the Effective Date for any reason set forth in Section 5,
outstanding cash incentive awards granted to the Eligible Executive that are
eligible to become fully vested and payable solely contingent upon the Eligible
Executive’s continued employment and the passage of time shall continue to vest
and be payable in accordance with their terms, notwithstanding the executive’s
earlier termination of employment.

 

8.              Certain Additional Payments

 

(i)                                     Notwithstanding anything to the contrary
set forth herein, but subject to clause (v) below, if it is determined that any
payments or benefits provided by the Company to or on behalf of an Eligible
Executive (whether pursuant to the terms of this Policy or otherwise) (any such
payments or benefits being referred to in this Section as “Payments”), but
determined without taking into account any additional payments required under
this Section, would be subject to the excise tax imposed by Code Section 4999,
or any interest or penalties are incurred by the Eligible Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, collectively referred to herein as the “Excise Tax”), then the
Eligible Executive will be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount so that after payment by the Eligible Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and the Excise Tax imposed upon the
Gross-Up Payment, the Eligible Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing, if it is determined that the Eligible Executive is entitled to a
Gross-Up Payment, but that the Payments to the Eligible Executive do not exceed
110% of the amount which is one dollar less than the smallest amount that would
give rise to any Excise Tax (the “Reduced Amount”), then no Gross-Up Payment
will be made to the Eligible Executive and the Payments shall be reduced to the
Reduced Amount. In such event, the reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of accelerated vesting of
equity awards; and (iii) reduction of employee benefits.  If acceleration of
vesting of compensation from an Eligible Executive’s equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant, unless the Eligible Executive elects in writing a different
order for cancellation, provided, however, such election by the Eligible
Executive shall apply only to equity awards that do not constitute nonqualified
deferred compensation within the meaning of Code Section 409A.

 

(ii)                                  Subject to the provisions of
Section 8(iii), all determinations required to be made under this Section,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be used in arriving at such
determination, will be made by the independent registered public accounting firm
engaged by the Company for general audit purposes as of the day prior to the
effective date of the Change in Control (the “Accounting Firm”). In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). The Accounting Firm shall provide its calculations,
together with detailed supporting documentation, to the Company and the Eligible
Executive within fifteen (15) calendar days after the date on which the Eligible
Employee’s right to Payment is triggered (if requested at that time by the
Company or the Eligible Executive) or such other time as requested by the
Company or the Eligible Executive. All fees and expenses of the Accounting Firm
shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 8, shall be paid by the Company to the Eligible
Executive within five days of the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Eligible Executive, it shall furnish the Eligible Executive with a
written opinion that no Excise Tax will be imposed. Any good faith determination
by the Accounting Firm shall be binding upon the Company and the Eligible
Executive. As

 

--------------------------------------------------------------------------------


 

a result of the uncertainty in the application of Code Section 4999 at the time
of the initial determination by the Accounting Firm hereunder, it is possible
that Gross-Up Payments which will not have been made by the Company should have
been made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(iii) and the Eligible Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be paid by the
Company to or for the benefit of the Eligible Executive within five days of
receipt of the Accounting Firm’s determination.

 

(iii)                               The Eligible Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than 10
business days after the Eligible Executive is informed in writing of such claim
and shall apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid. The Eligible Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
the Eligible Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Eligible Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Eligible
Executive shall:

 

(a)         give the Company any information reasonably requested by the Company
relating to such claim;

 

(b)         take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

 

(c)          cooperate with the Company in good faith in order effectively to
contest such claim; and

 

(d)         permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Eligible Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8(iii), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Eligible Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Eligible
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided further, that if the
Company directs the Eligible Executive to pay such claim and sue for a refund,
the Company shall advance the amount of such payment to the Eligible Executive
on an interest-free basis and shall indemnify and hold the Eligible Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and provided
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Eligible Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Eligible Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(iv)                              If, after the receipt by the Eligible
Executive of an amount advanced by the Company pursuant to Section 8(iii), the
Eligible Executive becomes entitled to receive, and receives, any refund with
respect to such claim, the Eligible Executive shall (subject to the Company’s
complying with the requirements of Section 8(iii)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Eligible Executive
of an amount advanced by the Company pursuant to Section 8(iii), a determination
is made that the Eligible Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify the Eligible Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

--------------------------------------------------------------------------------


 

(v)                                 This Section 8 shall not apply with respect
to any Payment that would otherwise be subject to the Excise Tax if such Excise
Tax would be avoided by obtaining stockholder approval of the Payment in the
manner prescribed by Section 280G of the Code and regulations thereunder.

 

(vi)                              Any payments that the Company is required to
pay to or on behalf of the Executive pursuant to this Section 8 shall be paid
within the time periods specified under Section 8; provided, that in no event
shall such payments be made later than the end of the calendar year following
the calendar year in which the corresponding taxes are remitted.

 

9.              Requirement of Release

 

The provision of Severance Benefits under this Policy is conditioned upon the
Eligible Executive timely signing an Agreement and Release (in a form
satisfactory to the Company) which will include restrictive covenants and a
comprehensive release of all claims. The Eligible Executive must sign the
Agreement and Release within fifty (50) days following the date of the
termination of the Eligible Executive’s employment (which Agreement and Release
shall be delivered to the eligible Executive within five (5) days following the
date of such termination).  In this Agreement and Release, the Eligible
Executive will be asked to release the Company and its employees from any and
all claims the Eligible Executive may have against them, including but not
limited to any contract, tort, or wage and hour claims, and any claims under
Title VII, the ADEA, the ADA, ERISA, and other federal, state or local laws. 
Under the Agreement and Release, the Eligible Executive must also agree not to
solicit business similar to any business offered by the Company, not to recruit,
solicit, or encourage any employee to leave their employment with the Company,
not to disclose any of Company’s trade secrets or confidential information, and
not to disparage the Company or its employees in any way. These obligations are
in addition to any other non-solicitation, noncompete, nondisclosure, or
confidentiality agreements the Eligible Executive may have executed while
employed by the Company. Should the Eligible Executive violate any applicable
confidentiality, non-competition and non-solicitation provisions following
receipt of Severance Pay, or should the Company discover after termination that
the executive engaged while employed by the Company in conduct that would have
resulted in a termination for Cause, the Company shall be entitled to
immediately cease payment of any remaining severance benefits under this Policy
and to repayment by the executive of 90% of the total amount of Severance Pay
(provided under Section 7) the Eligible Executive has, as of such date, received
under this Policy.

 

10.       Method of Payment

 

With respect to cash Severance Benefits which are excludible from the
requirements of Code Section 409A under the involuntary separation pay exception
of Treasury Regulation Section 1.409A-1(b)(9)(iii) (the “Excludible Amount”),
the Company reserves the right to determine whether the Excludible Amount shall
be paid to an Eligible Executive under the Policy in a single lump sum or in
substantially equal installments, and to choose the timing of such payments;
provided that a lump sum shall be paid within one (1) month following the
Eligible Executive’s Termination Date, and installments shall commence no later
than the second month following the Eligible Executive’s Termination Date (or,
if later, the earliest date the Company determines will not result in a
violation of Code Section 409A, if applicable), and shall be paid in full no
later than the end of the Severance Period.  Any cash Severance Benefits in
excess of the Excludible Amount (the “Excess Amount”) payable to an Eligible
Executive under the Policy shall be paid in substantially equal monthly
installments; provided that the installments shall commence no later than the
second month (which shall be in all cases within 90 days) following the Eligible
Executive’s Termination Date (or, if later, the earliest date the Company
determines will not result in a violation of Code Section 409A, if applicable),
and shall be paid in full no later than the end of the Severance Period. 
Notwithstanding the foregoing, in no event shall payment of any Severance
Benefit be made prior to the Eligible Executive’s Termination Date or prior to
the effective date of the Agreement and Release described in Section 9 above or
(prior to the earliest date the Company determines will not result in a
violation of Code Section 409A, if applicable).  Notwithstanding the foregoing,
with respect to the Excess Amount, if termination of the Eligible Executive’s
employment occurs within fifty (50) days of the end of the calendar year, the
first payment will be made on the later of (I) the effective date of the
Agreement and Release, or (II) January 2 of the year following the year in which
termination of Eligible Executive’s employment occurs; and provided further that
the first payment shall include any amounts that would have otherwise been due
prior to the date of first payment.  If an Eligible Executive dies after
becoming eligible for Severance Benefits and executing an Agreement and Release
but before full receipt of all cash Severance Benefits, the remaining cash
Severance Benefits (which shall include both the Excludible Amount and the
Excess Amount) will be paid to the Eligible Executive’s estate in one lump sum
within ninety (90) days (but no later than the end of the Severance Period) of
the Eligible Executive’s death.  If an Eligible Executive dies after becoming
eligible for Severance Benefits but before executing an Agreement and Release,
his or her estate or representative may not execute an Agreement and Release and
no Severance Benefits with respect to the Eligible Executive are payable under
this Policy.  All payments under this Policy will be net of amounts withheld
with

 

--------------------------------------------------------------------------------


 

respect to taxes, offsets, or other obligations.

 

11.       Offsets

 

The Company may, in its discretion and to the extent permitted under applicable
law and Code Section 409A, offset against the Eligible Executive’s benefits
under this Policy any other severance benefits payable to the Eligible Executive
by the Company, the value of unreturned property, and any outstanding loan, debt
or other amount the Eligible Executive owes to the Company. The Company may
recover any overpayment of benefits made to an Eligible Executive or an Eligible
Executive’s estate under this Policy or, to the extent permitted by applicable
law, offset any other overpayment made to the Eligible Executive against any
Policy benefits or other amount the Company owes the Eligible Executive or the
Eligible Executive’s estate.

 

12.       Outplacement

 

In the Committee’s sole and absolute discretion, Eligible Executives who are
eligible for Severance Benefits under the Policy also may be eligible for
outplacement services selected by the Company. Eligibility for, and the scope of
any, outplacement services will be determined in the sole discretion of the
Committee. Under no circumstances will Eligible Executives be eligible to
receive a cash payment in lieu of outplacement services.

 

13.       Re-employment and Other Employment

 

In the event an Eligible Executive is re-employed by the Company prior to the
commencement of or within the Severance Period, the payment of any Severance
Benefits payable with respect to the prior termination immediately will cease
and such Severance Benefits will no longer be payable under this Policy.

 

Subject to Section 9 of this Policy, if an Eligible Executive obtains employment
(other than with the Company) while receiving Severance Benefits, the Eligible
Executive will continue to receive any remaining cash Severance Benefits in
accordance with the payment schedule then in effect, but, except as otherwise
required under applicable law, he or she will no longer be eligible to receive
continued benefits under Section 7(b) of this Policy as of the date the
executive becomes eligible to receive such benefits under a subsequent
employer’s benefit programs.

 

14.       Funding

 

This Policy is not funded, and payment of benefits hereunder is made from the
general assets of the Company.

 

15.       Administration

 

This Policy shall be administered by the Committee, which as the Named Fiduciary
shall have the absolute discretion and exclusive right to interpret, construe
and administer the Policy and to make final determinations on all questions
arising under the Policy, including but not limited to questions concerning
eligibility for, the amount of and receipt of Policy benefits. All decisions of
the Committee will be conclusive, final and binding upon the parties.

 

16.       Amendment or Termination of the Policy

 

The Company reserves the right to amend or terminate this Policy at any time in
its sole discretion, provided, however, that during the period commencing on the
Closing and ending on the 36 month anniversary of a Change in Control (other
than the Merger), the Company shall not amend or terminate this Policy without
the consent of each affected Eligible Executive.

 

17.       Limitation on Individually Negotiated Severance Arrangements

 

As of the Effective Date, this Policy is intended to be the sole source of
severance and change in control benefits for Eligible Executives. Absent prior
Board approval, no individual agreement shall be entered into with any Eligible
Executive or any person being considered for promotion or hire as an Eligible
Executive which would provide severance or change in control-type benefits.

 

18.       Miscellaneous

 

No executive vests in any entitlement to or eligibility for benefits under this
Policy until he or she has satisfied all

 

--------------------------------------------------------------------------------


 

requirements for eligibility and the conditions required to receive the benefits
specified in this Policy have been satisfied. No interest accrues on any benefit
to which an Eligible Executive may be entitled under this Policy. Eligible
Executives cannot assign or pledge any benefits that they are eligible for under
this Policy. Subject to state and federal law, no creditor may attach or garnish
any Eligible Executive’s Policy benefits. This Policy does not create any
contract of employment or right to employment for any period of time. Employment
with the Company is at-will, and may be terminated by either the Company or the
Eligible Executive at any time for any reason.

 

19.       Review Procedure

 

Executives eligible to receive benefits under this Policy will be notified of
such eligibility as soon as administratively practicable after the event occurs
which gives rise to the provision of Policy benefits. If an executive who
believes he or she is eligible to receive Policy benefits does not receive such
notice or disagrees with the amount of benefits set forth in such notice, or if
an executive is informed that he or she is not eligible for benefits under this
Policy, the executive (or his or her legal representative) may file a written
claim for benefits with the Company’s senior human resources executive or such
other officer or body designated by the Committee for this purpose. The written
claim must include the facts supporting the claim, the amount claimed, and the
executive’s name and mailing address.

 

If the claim is denied in part or in full, the Company’s senior human resources
executive (or other designated officer or body) will notify the executive by
mail no later than 90 days (or 180 days in special circumstances) after receipt
of the written claim. The notice of denial will state the specific reasons for
the denial, the provisions of the Policy on which the denial is based, a
description of any additional information or material required by the Committee
to consider the claim if applicable, as well as an explanation as to why such
information or material is necessary, an explanation of the Policy’s review
procedures and the time limits applicable to such procedures, and the
executive’s right to bring a civil action under ERISA Section 502(a) in the
event of an adverse determination upon review.

 

An executive (or his or her legal representative) may appeal the denial by
filing a written appeal with the Committee. The written appeal must be received
no later than 60 days after the executive or legal representative received the
notice of denial. During the same 60-day period, the executive or legal
representative may have reasonable access to pertinent documents and may submit
written comments and supporting documents, records and other materials to the
Committee. The Committee will review the appeal and notify the executive or
legal representative by mail of its final decision no later than the next
regularly scheduled Committee meeting, or if the appeal is received less than 30
days before such meeting, the second regularly scheduled meeting after the
Committee receives the written appeal.

 

20.       Notwithstanding any provision of the Plan to the contrary, the Plan is
intended to comply with the requirements of Code Section 409A.  Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Code Section 409A.  Further, for purposes of the
limitations on nonqualified deferred compensation under Code Section 409A, each
payment of compensation under this Plan shall be treated as a separate payment
of compensation.  Any amounts payable solely on account of an involuntary
separation from service of an Eligible Executive within the meaning of Code
Section 409A shall be excludible from the requirements of Code Section 409A,
either as involuntary separation pay or as short-term deferral amounts to the
maximum possible extent.  Notwithstanding any provision of the Plan to the
contrary, if an Eligible Executive is a “specified employee” within the meaning
of Code Section 409A at the time of termination of employment, to the extent
necessary to comply with Code Section 409A, any payment required under this Plan
shall be delayed for a period of six (6) months after termination of employment
pursuant to Code Section 409A, regardless of the circumstances giving rise to or
the basis for such payment. Payment of such delayed amount shall be paid in a
lump sum within ten (10) days after the end of the six (6) month period.  If the
Eligible Executive dies during the postponement period prior to the payment of
the delayed amount, the amounts delayed on account of Code Section 409A shall be
paid to the personal representative of the Eligible Executive’s estate within
ninety (90) days after the date of the Eligible Executive’s death.  For these
purposes, a “specified employee” shall mean an employee who, at any time during
the 12-month period ending on the identification date, is a “specified employee”
under Code Section 409A, as determined by the Company.  The determination of
“specified employees,” including the number and identity of persons considered
“specified employees” and the identification date, shall be made by the Company
in accordance with the provisions of Code Sections 416(i) and 409A.

 

21.       Rights Under the Employee Retirement Income Security Act (ERISA)

 

As a participant in the Policy, an Eligible Executive is entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA), which provides that all Policy participants shall be entitled to:

 

--------------------------------------------------------------------------------


 

Receive Information About The Policy And Benefits

 

The executive may examine, without charge, at the plan administrator’s office
and at other specified locations such as worksites, all documents governing the
plan and a copy of the latest annual report (Form 5500 Series) filed with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

The executive may obtain, upon written request to the plan administrator, copies
of documents governing the operation of the Policy including copies of the
latest annual report (Form 5500 Series). The administrator may make a reasonable
charge for the copies.

 

The executive may receive a summary of the plans’ annual financial report. The
plan administrator is required by law to furnish each participant with a copy of
this summary annual report.

 

Prudent Actions by Policy Fiduciaries

 

In addition to creating rights for Policy participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Policy, called “fiduciaries” of the Policy,
have a duty to do so prudently and in the interest of the Policy participants
and beneficiaries. No one, including an executive’s employer or any other
person, may fire an executive or otherwise discriminate against an executive in
any way to prevent such executive from obtaining a welfare benefit or exercising
his or her rights under ERISA.

 

Enforcement of Rights

 

If an executive’s claim for benefits is denied or ignored, in whole or in part,
the executive has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

Under ERISA, there are steps that can be taken to enforce the above rights. For
example, if an executive requests a copy of Policy documents or the latest
annual report from the Policy and does not receive them within 30 days, the
executive may file suit in a Federal court. In such a case, the court may
require the plan administrator to provide the materials, and pay the executive
up to $110 a day until the executive receives the materials, unless the
materials were not sent because of reasons beyond the control of the
administrator. If an executive has a claim for benefits which is denied or
ignored, in whole or in part, he or she may file suit in a state or Federal
Court. If it should happen that the Policy fiduciaries misuse the plan’s money,
or if an executive is discriminated against for asserting his or her rights, the
executive may seek assistance from the U.S. Department of Labor, or may file a
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If the executive is successful the court may order the person the
executive has sued to pay these costs and fees. If the executive loses, the
court may order the executive to pay these costs and fees, for example, if it
finds the executive’s claim is frivolous.

 

Assistance With Questions

 

An executive who has questions about the Policy should contact the plan
administrator. If an executive has any questions about this statement or about
his or her rights under ERISA, or if the executive needs assistance in obtaining
documents from the plan administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in a telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, NW, Washington, D.C. 20210. The executive may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publication’s hotline of the Employee Benefits
Security Administration.

 

--------------------------------------------------------------------------------


 

ADDITIONAL INFORMATION

 

The details on the following pages are provided for the Eligible Executive’s
information and possible use.

 

Name of Policy

First Data Corporation Severance/
Change in Control Policy
(Executive Committee Level)

 

Type of Policy

Welfare

 

Policy Year

1/1 to 12/31

 

Type of Policy Administration

Self-Administered

 

Policy Sponsor

First Data Corporation

6200 S. Quebec Street

Greenwood Village, CO 80111

 

Plan Administrator

Governance, Compensation & Nominations Committee

of the Boards of Directors of First Data Corporation

c/o First Data Corporation

Office of the General Counsel

6200 S. Quebec Street, Suite 360

Greenwood Village, CO 80111

 

Agent for Service of Legal Process

First Data Corporation

Office of the General Counsel

6200 S. Quebec Street, Suite 360

Greenwood Village, CO 80111

 

In addition, service of legal process may be made upon the Plan Administrator.

 

Identification Number (Policy Sponsor)

47-0731996

 

THIS DESCRIPTION OF THE FIRST DATA CORPORATION SEVERANCE/CHANGE IN CONTROL
POLICY FOR EXECUTIVE COMMITTEE-LEVEL PARTICIPANTS SERVES AS THE OFFICIAL PLAN
DOCUMENT AND AS THE LEGAL SUMMARY PLAN DESCRIPTION.

 

--------------------------------------------------------------------------------